*232OPINION.
Lansdon:
The only question to be determined in this proceeding is whether an attorney fee for professional services rendered under contract with a municipal board of education constitutes exempt income.
The petitioner concedes that he was neither an officer nor an employee of any State or political subdivision thereof within the meaning of section 1211 of the Revenue Act of 1926, but contends that the services rendered by him under contract constituted the performance of a governmental function of a political subdivision of a State and that the income derived therefrom may not be taxed by the Federal Government.
We are unable to agree with the petitioner’s contention and approve the determination of the respondent upon the authority of S. P. Freeling, 7 B. T. A. 1238, and Robert G. Gordon, 5 B. T. A. 1047. See also A. C. Kreipke, 7 B. T. A. 777; Fred H. Tibbetts, 6 B. T. A. 827; Union Paving Co., 6 B. T. A. 527; Emma B. Brunner, Executrix, 5 B. T. A. 1135.

Judgment will be entered for the respondent.